Citation Nr: 1445878	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  14-08 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression and obsessive compulsive disorder (OCD), and if so, whether service connection for an acquired psychiatric disorder is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1976 to September 1980. 
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied claims to reopen claims of entitlement to service connection for bilateral hearing loss, tinnitus, depression, and OCD.  The Veteran appealed the denials to reopen these claims in this decision, and the matters are now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a June 2008 rating decision, the RO denied the Veteran's claims to reopen entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period. 

2.  Evidence received since the June 2008 rating decision is new, but it is not material and does not raise a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss and tinnitus. 

3.  By a September 2007 rating decision, the RO denied the Veteran's claim to reopen entitlement to service connection for OCD.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period.

4.  By a July 2005 rating decision, the RO denied the Veteran's claim to reopen entitlement to service connection for depression.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period. 

5.  Evidence received since the July 2005 and September 2007 rating decisions relates to previously unestablished facts necessary to substantiate the service connection claim for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The June 2008 RO decision that denied claims to reopen entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

2.  New and material evidence has not been received since the June 2008 rating decision to reopen the Veteran's claims to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The July 2005 and September 2007 decisions that denied service connections for depression and OCD, respectively, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

4. New and material evidence has been received since the July 2005 and September 2007 rating decisions to reopen the Veteran's claim to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is seeking to reopen previously denied claims to service connection for bilateral hearing loss, tinnitus, depression, and OCD.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.


Hearing Loss and Tinnitus

Here, the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus were denied in a July 2005 decision after the RO considered the Veteran's VA audiological examination from May 2005, service treatment records, and statements in support of his claims which contended that he was exposed to acoustic trauma during service due to noise exposure from jet engines, helicopters, generators, explosions, and his military occupational specialty (MOS) of aviation radio repairman.  The May 2005 VA examination showed that the Veteran had bilateral hearing loss for VA purposes and tinnitus.  See 38 C.F.R. § 3.385 (2013).  However, the RO denied service connection for bilateral hearing loss and tinnitus finding that these conditions were neither incurred in nor caused by service.  Specifically, the RO reasoned that the VA examiner opined that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of military-related acoustic trauma.  The Veteran did not appeal this decision, and, thus, the decision became final.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 20.302, 20.1103.

The RO also denied the Veteran's claims to reopen his claims for entitlement to service connection for bilateral hearing loss and tinnitus in a June 2008 rating decision because the Veteran did not submit any material evidence in support of his claim.  The RO noted that the Veteran submitted a doctor's letter dated April 16, 1998 which stated that the Veteran was diagnosed with Meniere's disease in January 1998, however, this evidence did not relate to an unestablished fact necessary to substantiate his claim.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period.  Thus, the Board finds that the June 2008 rating decision became final.  

Since June 2008, the Veteran has submitted new evidence concerning his bilateral hearing loss and tinnitus claims.  Specifically, in a "buddy statement" received by the Board in May 2011, a fellow Marine who served with the Veteran contended that their MOS required working in close quarters while using equipment that emanated high frequency noise on a constant basis.  The Board notes that evidence related to the circumstances of the Veteran's MOS and possible noise exposure were already known to VA prior to the June 2008 rating decision.  Thus, the Board finds that while the May 2011 statement is new, as it was not previously submitted to VA decision-makers, it is not material because it is redundant and does not relate to an unestablished fact necessary to substantiate the Veteran's claim. 

The Veteran has also submitted several statements in support of his claims to service connection for bilateral hearing loss and tinnitus since the June 2008 rating decision.  In a May 2011 statement, the Veteran alleged that his bilateral hearing loss was exacerbated by his tinnitus and that he believes that his MOS contributed greatly to his hearing loss.  Likewise, in this statement, the Veteran contended that his tinnitus interferes with his ability to sleep and understand conversations, and is a source of irritation.  These statements relate to the Veteran's current symptoms and his belief that these disorders stem from service.  These facts were already known to the RO before it denied the Veteran's claims to reopen in June 2008.  Thus, while the Board finds that the Veteran's May 2011 statements are new evidence, they are duplicative and do not relate to unestablished facts, namely, the etiology of bilateral hearing loss and tinnitus not already known to the RO prior to its last final rating decision on the subject.  Thus, these statements are not material.

In a statement in support of his claims received by the Board in October 2012, the Veteran again asserted that noise exposure from equipment and aircraft during service caused his hearing loss, and that tinnitus symptoms interfere with his sleep and daily activities.  The Board also determines the October 2012 statements are not material as they relate to issues already of record and known to the RO prior to the June 2008 rating decision, namely, that the Veteran has bilateral hearing loss and tinnitus and that he believes that they are caused by service.

Additionally, in the statement received in October 2012, the Veteran contended that his 1980 separation examination was "of insufficient depth and technology to determine damage to hearing."  However, the Board finds that this contention does not raise a reasonable probability of substantiating his claim because it does not relate to the unestablished fact that his bilateral hearing loss is related to service.  See 38 C.F.R. § 3.156(a).
 
Lastly, the October 2012 statement asks the Board to consider his bilateral hearing loss and tinnitus "as secondary conditions to either chronic alcohol abuse or depression and anxiety, or both."  However, the Board notes that a new theory of causation for the same disease or injury is not the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed Cir. 2008).  Thus, the Veteran must provide new and material evidence to reopen his claims for service connection for bilateral hearing loss and tinnitus, which he has not done.

Based on the foregoing, the Board finds that new and material evidence has not been added to reopen claims of service connection for bilateral hearing loss and tinnitus.  The preponderance of the evidence is against the claims to reopen, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Depression and OCD

In July 2005, the RO denied the Veteran's claim for service connection for depression and the RO denied his claim for OCD in September 2007.  The Veteran did not appeal and no new evidence pertinent to the claims was received by VA prior to the expiration of the appeal periods.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file.  Therefore, the July 2005 and September 2007 decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103.  

Evidence added to the record since the previous final denials includes various statements from the Veteran detailing his history with alcoholism, depression, OCD, anxiety, perfectionism; the symptoms associated with these disorders; and his beliefs that these disorders stem from service.  Additionally, VA has received a September 2012 statement from his wife concerning his symptoms and history of mental health problems, and an October 2012 "buddy statement" from a fellow service member reporting the Veteran's change in mood and alcohol use during service.  Furthermore, the record now contains various VA treatment records showing the Veteran's complaints and symptoms of depression and anxiety dating back to shortly after separation from service, and various VA treatment records in which VA psychologists diagnosed the him with OCD, depression, and anxiety disorders.  Moreover, the Veteran has provided a VA letter dated June 30, 2014 verifying that he is under the psychiatric care of VA providers who have treated him for OCD, post-traumatic stress disorder (PTSD), and major depressive disorder.  However, these records have not been associated with his claims file. 

In a statement in support of his claims received in October 2012, the Veteran alleged that he currently has PTSD, and requests service connection for this disorder.  The Board notes that an August 2013 VA evaluation reports a diagnosis of anxiety disorder not otherwise specified to rule out most likely PTSD, OCD, and adjustment disorder.  This evaluation also notes that the Veteran has nightmares and recurrent memories of being in the Marines. 

The Board thus finds that new and material evidence has been submitted to reopen the issues.  On this basis, the Veteran's claims to service connection for OCD and depression are reopened.  However, the Board finds that additional development is necessary before a decision may be made on the merits, as discussed in the remand section below.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in August 2011, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  The duty to assist was further satisfied by a VA examination in May 2005, during which an examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of his claims to reopen claims to service connection for bilateral hearing loss and tinnitus and no further notice or assistance is required.


ORDER

New and material evidence having not been received, the claim to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.

New and material evidence having not been received, the claim to reopen a claim of entitlement to service connection for tinnitus is denied. 

New and material evidence having been received, the claims to service connection for depression and OCD are reopened, and to that extent only, the appeals are granted.


REMAND

The record indicates that the Veteran has sought psychiatric treatment with VA in the past for several psychiatric disorders, including OCD and depression.  However, the record does contain medical evidence addressing the issue whether the Veteran's psychiatric disorders are related to his military service.  Thus, on remand, VA should acquire such evidence and associate it with the Veteran's claims file. 

Additionally, the record contains a VA letter dated June 30, 2014 which indicates that the Veteran is under psychiatric care of VA providers for OCD, PTSD, and major depressive disorder.  However, these VA treatment records do not appear to have been associated with the Veterans claims file.  VA has a duty to obtain those records.  38 U.S.C.A. § 5103A(c) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Thus, on remand, VA should acquire such evidence and associate it with the claims file. 

Finally, the Veteran's claims file does not contain a definitive diagnosis of PTSD, or any statements or evidence related to the Veteran's stressors.  Thus, further development of the PTSD claim is required. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all records of VA treatment with regard to any acquired psychiatric disorders, particularly any outstanding records from VA facilities pertaining to the Veteran's OCD, PTSD, and major depressive disorder as mentioned in a VA letter dated June 30, 2014. 

2.  Notify the Veteran concerning the requirements for service connection for PTSD and ask him to identify any in-service stressors related to his PTSD.  Take appropriate steps to acquire and associate his responses with the claims file.

3.  Following the above developments, request and schedule the Veteran for a VA mental health examination with an appropriate examiner.  After reviewing the entire claims file, the examiner should state for each acquired psychiatric condition diagnosed whether it is at least as likely as not (i.e., a 50 percent degree of probability or greater) that the condition either began or was caused by the Veteran's service.  

The examiner should specifically offer an opinion as to the onset and etiology of the Veteran's diagnosed anxiety disorder, adjustment disorder, and OCD.

The examiner should also specifically offer an opinion as to whether the Veteran's claimed in-service stressor is related to the fear of hostile military or terrorist activity and is adequate to support a diagnosis of PTSD and whether the Veteran's current symptoms are related to the claimed stressor.

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment, or the length in time between separation from service and the Veteran's claim for compensation.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


